DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “wherein each magnet of the plurality of magnets has a spherical shape” is rendered redundant, as this limitation was added to claim 1.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Provasnik (U.S. Patent No. 4,282,754, hereinafter Provasnik) in view of Homma et al. (U.S. Patent No. 4,962,360, hereinafter Homma) and Bagley (U.S. Publication No. 2017/0197154, hereinafter Bagley).
	With respect to Claim 1, Provasnik disclose [see fig 1 unless otherwise noted] a sensor module comprising: a sensor part [10]; and a case [56] configured to house the sensor part, wherein the case includes: a contact part [bottom portion of 56] formed from rubber [column 4, line 24] and including a flat contact surface [bottom surface of 56] with which to contacts an installation target [4] of the sensor module; and a magnet [2] disposed along the contact surface of the contact part, a space surrounded by respective annular walls [vertical walls formed between 2 and 56] are formed in the contact part, the magnet is disposed along the contact surface by entering the magnet into a corresponding space, and a 
	Provasnik does not disclose a plurality of magnets disposed along the flat contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces; nor that the magnets are spherical.
	Homma shows a similar sensor module, see figs 1a&1b, that uses a plurality of magnets [6] disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Provasnik’s single annular magnet could be replaced with a plurality of annularly placed magnets, which would result in a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces, to reduce the amount of magnetic material used.

	Further citations will refer to Provasnik unless otherwise noted.
	With respect to Claim 2, Provasnik discloses a sensor module comprising: a sensor part [10]; and a case [56] configured to house the sensor part, wherein the case includes: a contact part [bottom part of 56] formed from an elastic body [column 4, line 24] and including a flat contact surface [bottom surface of 56] with which to contacts an installation target [4] of the sensor module, the contact part fixing the sensor module to the installation target by friction [two surfaces in contact will experience friction]; and a magnet [2] disposed along the flat contact surface of the contact part, a space surrounded by respective annular walls [vertical walls formed between 2 and 56] are formed in the contact part, the magnet is disposed along the contact surface by entering the magnet into a corresponding space, and a part of the flat contact surface [bottom surface of 10] is positioned in a region that is closer to an inner periphery of the sensor module than the annular walls are to the inner periphery, the magnet [2] is surrounded by a corresponding annular wall [inner wall of 56, adjacent the magnet], a portion [bottom portion] of the magnet comes into contact with the installation target, and a clearance, which widens as the clearance approaches the installation target, is formed between the magnet and the corresponding annular wall [note how 56 flares out, widening the clearance in the direction towards the installation target].
	Provasnik does not disclose a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces; nor that the magnets are spherical.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Provasnik’s single annular magnet could be replaced with a plurality of annularly placed magnets, which would result in a plurality of magnets disposed along the contact surface of the contact part, a plurality of spaces surrounded by respective annular walls are formed in the contact part, the plurality of magnets are disposed along the contact surface by entering each magnet of the plurality of magnets into a corresponding space of the plurality of spaces, to reduce the amount of magnetic material used.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Provasnik and Homma by using any convenient shaped magnet, including a spherical magnet as seen in Bagley, fig 6, magnet 37, as spherical magnets are well known in the art, reliable, predictable mass produced shape of magnet.
	With respect to Claim 3, Provasnik discloses a sensor module comprising: a sensor part [10]; and a case [56] configured to house the sensor part, wherein the case includes a magnet [2] disposed at least partial within an end [bottom end of 56], on a side contacting an installation target [4], of the sensor module, the end has a flat shape.
	Provosnik does not disclose three or more magnets disposed at least partially within an end, on a side contacting an installation target, of the sensor module, each having a shape including a curved surface protruding to an opposite side to the sensor part and each magnet of the three or more magnets protruding from the end, and each magnet of the plurality of magnets is spherical.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Provosnik to have three or more magnets disposed at least partially within an end, on a side contacting an installation target, of the sensor module to reduce the amount of magnetic material used.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Provasnik and Homma by using any convenient shaped magnet, including a spherical magnet protruding from the end as seen in Bagley, fig 6, magnet 37, as spherical magnets are well known in the art, reliable, predictable mass produced shape of magnet.
	With respect to Claim 4, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 3, wherein the case further includes a contact part [bottom part of 56] formed from an elastic body [column 4, line 24] and including a contact surface [bottom surface of 56] with which to contacts the installation target [4] of the sensor module.
	With respect to Claim 6, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 1, wherein the magnet is held so as to be rotatable about a center of gravity of the plurality of magnets.  It appears that there is nothing to prevent rotation about the center of gravity of the magnet. 
	With respect to Claim 7, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 1, wherein the case further includes a magnet holding part [portion of 2 that connects to 56] configured to hold the plurality of magnets, and the magnet holding part is formed from a magnetic body.
	With respect to Claim 8, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 1, wherein the case further includes a magnet holding part [portion of 56 
	With respect to Claim 10, the combination of Provosnik, Homma and Bagley disclose sensor module according to claim 1, wherein each magnet of the plurality of magnets has a spherical shape and a maximum diameter greater than an inner diameter of each annular wall.  Bagley, fig 6, magnet 37.
	With respect to Claim 16, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 1, wherein the plurality of magnets include three or more magnets [Homma, 3 magnets labeled 6, fig 1a].
	With respect to Claim 17, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 2, wherein the plurality of magnets include three or more magnets [Homma, 3 magnets labeled 6, fig 1a].	
	With respect to Claim 18, the combination of Provasnik, Homma and Bagley disclose the sensor module according to claim 3, wherein in a plan view, a center of gravity of the sensor part is located inside a polygon obtained by connecting positions of the three or more magnets.
	With respect to Claim 19,  the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 16, wherein in a plan view, a center of gravity of the sensor part is located inside a polygon obtained by connecting positions of the three or more magnets.
	With respect to Claim 20, the combination of Provosnik, Homma and Bagley disclose the sensor module according to claim 17, wherein in a plan view, a center of gravity of the sensor part is located inside a polygon obtained by connecting positions of the three or more magnets.

Claims 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Provosnik, Homma and Bagley in further view of JP-H07-139994-A, hereinafter “94”.
With respect to Claims 9, the combination of Provosnik, Homma and Bagley teaches the sensor module of claim 1, the sensor being a temperature sensor.
	94 shows a magnetically attached vibration sensor.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the advantageous magnetic sensor module shown in the combination of Provosnik, Homma and Bagley could hold any kind of contact sensor, including vibration sensors.
	With respect to Claims 14, the combination of Provosnik, Homma and Bagley teaches the sensor module of claim 2, the sensor being a temperature sensor.
	94 shows a magnetically attached vibration sensor.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the advantageous magnetic sensor module shown in the combination of Provosnik, Homma and Bagley could hold any kind of contact sensor, including vibration sensors.
	With respect to Claims 15, the combination of Provosnik, Homma and Bagley teaches the sensor module of claim 3, the sensor being a temperature sensor.
	94 shows a magnetically attached vibration sensor.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the advantageous magnetic sensor module shown in the combination of Provosnik, Homma and Bagley could hold any kind of contact sensor, including vibration sensors.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Provosnik, Homma and Bagley in further view of Gee et al. (U.S. Patent No. 5,646,340, hereinafter Gee).
	With respect to Claim 11, the combination of Provosnik, Homma and Bagley discloses the sensor module according to claim 1, but does not disclose a wireless terminal device connected to the sensor 
	Gee discloses a sensor with a wireless transmitter.  See column 4, lines 29-35.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wireless terminal device connected to the combination of Provasnik and Homma’s sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module for the benefit of being able to receive the data at any remote location, thus untethering the user from the immediate vicinity of the sensor.   
	With respect to Claim 12, the combination of Provosnik, Homma and Bagley discloses the sensor module according to claim 2, but does not disclose a wireless terminal device connected to the sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module. 
	Gee discloses a sensor with a wireless transmitter.  See column 4, lines 29-35.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wireless terminal device connected to the combination of Provosnik, Homma and Bagley’s sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module for the benefit of being able to receive the data at any remote location, thus untethering the user from the immediate vicinity of the sensor.   
	With respect to Claim 13, the combination of Provosnik, Homma and Bagley discloses the sensor module according to claim 3, but does not disclose a wireless terminal device connected to the sensor module and configured to transmit a signal through wireless communication on the basis of information obtained from the sensor module. 
	Gee discloses a sensor with a wireless transmitter.  See column 4, lines 29-35.
.   

	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new limitations are taught by new reference Bagley as seen in the body of the rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                                




/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855